George, J.
This was a statutory motion to set aside a judgment. Civil Code (1910), §§ 4358, 5958. It is essential to the validity of such .a motion that it affirmatively appear that the motion was presented to the judge and filed in term time. It affirmatively appears, from the record that the motion was presented to the judge of the superior court at chambers, and the bill of exceptions recites that it was “made in vacation after the court had adjourned.” Having been begun in vacation, the proceeding was a nullity, and the judge of the superior court had no authority to entertain the motion. See Malsby v. Studstill, 127 Ga. 726, 728 (56 S. E. 988), and cases there cited. The order denying the motion will be construed as an order dismissing it; and, for the reason stated, the judgment is

Affirmed.


Wade, O. J., and Luke, J., concur.